 In the Matter of CORN-GOLDWATER MANUFACTURING Co.andAMALGA-MATED CLOTHING WORKERS OF AMERICA,C. I. O.CaseNo. 21-R-2084.Decided November15, 194,3Wright cfi Millikan,byMr.Herschel B. Green,of Los Angeles,Calif.,for the Company.Katz,Gallagher c• Margolis, by Mr. Milton S. Tyre,of Los Angeles,Calif.,for the Amalgamated.Mr. LeoM. Rosencrans,of Los Angeles, Calif., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Clothing Workers ofAmerica, C. I. 0., herein called the Amalgamated, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Cohn-Goldwater Manufacturing Co., Los Angeles,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeWilliam B.Esterman,Trial Examiner.Said hearing was held at LosAngeles, California, on October 28, 1943.At the commencement ofthe hearing the Trial Examiner granted a motion of United GarmentWorkers of America, Local 125, A. F. of L., herein called the United,to intervene.The Company, the Amalgamated, and the United ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYCohn-Goldwater Manufacturing Co. is a California corporationengaged in the manufacture of men's shirts and work clothes.We53 N. I.R. B., No. 114.645 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDare here concerned with its branch plant at 750 East 12th Street, LosAngeles,California.During 1942 the Company purchased rawmaterials valued at not less than $500,000, at least 90 percent of whichwas shipped to it from points outside the State of California.Dur-ing the same period the Company sold products valuedin excess of$750,000, notlessthan 60 percent of which was shipped to points out-side the State of California.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Garment Workers of America, Local 125, is a labororganiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company.Amalgamated Clothing Workers of America is a labor organizationaffiliated with*the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Amalgamated as the exclu-sive collective bargaining representative of the employees at the 750East 12th Street plant because of a contract between it and the United.On June 16, 1939, the Company and the United entered into anexclusive collective bargaining contract.The contract provides thatit shall remain in force and effect for at least 1 year and shall con-tinue in force thereafter subject to 60 days' notice of a desire to ter-minateby either party thereto.Since theagreementby its termsmay be terminated upon 60 days' notice by either party thereto itdoes not constitute a bar to a determination of representatives at thistime.,A statement of an agent of the Board, introduced into evidence atthe hearing, indicates that the Amalgamated represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the 750 East 12th'SeeMatter of Phelps-Dodge Refining Corporation,40 N.L.R. B. 1159.The Board agent reported that the Amalgamated presented 47 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of October 18, 1943. There are approximately 61 employees in theappropriate unit.The United did not present any evidence of representation but relieson its contract as evidence of its interest in the instant proceeding. COHN-GOLDWATER MANUFACTURINGCO.647Street Branch plant of the Company, excluding truck drivers, fore-men, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDumECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cohn-GoldwaterManufacturing Co., Los Angeles, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-First Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and who have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Garment Workers of America, Local 125, affiliated with theAmerican Federation of Labor, or by Amalgamated Clothing Workersof America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.